Citation Nr: 1010001	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-10 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disability, on 
a basis other than as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a heart 
disorder, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  In August 2006, the Veteran and his wife 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  

This issue was originally presented to and denied by the 
Board within a January 2007 rating decision.  The Veteran 
subsequently filed a motion for reconsideration by the Board, 
which was denied in August 2007.  He then initiated an appeal 
of the Board's determination with the U.S. Court of Appeals 
for Veterans Claims (Court), which issued a July 2009 
memorandum decision vacating the Board's January 2007 
decision as to this issue, and remanded it to the Board for 
further development.  The January 2007 decision also denied 
service connection for skin cancer and bilateral hearing 
loss; while those issues were also appealed to the Court, the 
Court affirmed the Board's denials of those issues, and thus 
they are not currently before the Board.  

While the Veteran's appeal was pending before the Court, the 
RO acted on a subsequent service connection claim filed by 
the Veteran for diabetes mellitus and related complications.  
In an April 2009 rating decision, the RO found service 
connection was warranted for diabetes mellitus with coronary 
artery disease and for hypertension, both as secondary to 
diabetes.  These awards were made effective from November 8, 
2007.  Because the Court vacated the earlier claim for 
service connection for heart disorder, the Veteran's earlier 
claim for this same disorder remains pending.   

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart disorder, to 
include as secondary to his service-connected PTSD.  Service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).   Effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service- connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment sets forth language 
that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

In the present case, the Board denied the Veteran's claim 
based in part on an April 2005 VA examination and opinion, 
with March 2006 addendum, indicating that while the Veteran 
had confirmed diagnoses of hypertension, coronary artery 
disease, and mitral valve damage, these findings were likely 
due to his pre-service rheumatic fever, and not his PTSD.  
However, in the Court's July 2009 memorandum decision, it 
found the VA examiner erred in determining the Veteran had 
rheumatic fever prior to service, when his own testimony and 
his service treatment records confirmed only a childhood 
diagnosis of scarlet fever, not rheumatic fever.  As the 
examiner's finding of pre-service rheumatic fever played a 
significant role in the subsequent medical opinion, the Court 
found that a further medical explanation was required.  
Pursuant to the Court's mandate, the Board must remand this 
appeal to the RO for such a medical opinion.  

The Board next observes that during the pendency of this 
appeal, the Veteran has received, and likely continues to 
receive, private cardiovascular care from a private 
cardiologist, R.J.L., M.D.  While private treatment records 
from Dr. L. were of record at the time of the prior January 
2007 denial, such records were last received in late 2007, 
more than two years ago.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  This duty includes obtaining pertinent medical 
records identified by the claimant.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2009).  Due to the lapse of time since the 
most recent request for this pertinent private medical 
evidence, the Board finds a further request is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain the 
names and addresses of all private and VA 
medical care providers not yet of record 
who have treated the Veteran for a 
cardiovascular disability since 2007, 
including but not limited to Dr. R.J.L.  
After obtaining proper authorization, all 
treatment records not already on file 
should be obtained and associated with the 
claims file.  If the RO does not receive a 
response to requests for records from any 
of the private sources identified by the 
appellant, he should be so notified and 
informed that he may obtain and submit any 
pertinent private records.  If any VA 
records indicated by the Veteran are not 
available, that fact should be noted for 
the claims file.  

2.  Forward the Veteran's claims file to a 
cardiologist or appropriate medical expert 
in cardiovascular disabilities for the 
purpose of responding to the questions 
below regarding the etiology of the 
claimed heart disability.  The Veteran 
need not be scheduled for examination 
unless such an examination is determined 
necessary by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  

After fully reviewing the Veteran's claims 
file, the examiner should respond to the 
following:  

(i)   For each cardiovascular disability 
identified, provide an opinion as to 
whether it is as likely as not that such 
disability is causally related to military 
service.  

(ii)  If the any current cardiovascular 
disability did not have its onset during 
service or is not otherwise causally 
related to service [that is, if the answer 
to question (i) is negative] , the 
examiner is asked to state whether it is 
as likely as not that any current 
cardiovascular disorder is proximately due 
to or the result of the Veteran's PTSD.  

(iii)  If the examiner finds that a 
cardiovascular disorder is not related to 
service in some way and it is not 
proximately due to or the result of PTSD 
[that is, if the answer to questions (i) 
and (ii) is negative], the examiner is 
asked to provide an opinion as to whether 
the Veteran's cardiovascular disorder has 
been aggravated by PTSD, that is, whether 
his PTSD causes a permanent and greater 
degree of impairment (aggravation) of a 
cardiovascular disorder.  

A complete rationale for all conclusions 
reached must be made.  If the examiner 
finds that the etiology of any current 
heart disorder is related to a pre-service 
disorder, a full discussion of what 
evidence in the record supports this 
determination must be documented by the 
examiner.  See  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995) (a layperson's 
account of what a physician may or may not 
have diagnosed is insufficient to support 
a conclusion that a disability preexisted 
service; Crowe v. Brown, 7 Vet. App. 238 
(1995) (supporting medical evidence is 
needed to establish the presence of a 
preexisting condition).

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

